Per Curiam.
Respondent was admitted to practice by this *1320Court in 1973. By decision dated October 25, 2007, respondent was suspended from the practice of law by this Court for a period of two years (.Matter of Clemente, 44 AD3d 1248 [2007]). He now applies for reinstatement. Petitioner has advised that it does not oppose the application and a favorable report from the Committee on Character and Fitness has also been received (see 22 NYCRR 806.12 [b]).
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with the Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]), and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Peters, J.P., Rose, Lahtinen, Kavanagh and Stein, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.